Citation Nr: 0708977	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder. 

3.  Entitlement to service connection for a chronic 
psychiatric disorder, to include schizophrenia. 

4.  Entitlement to service connection for headaches with 
vertigo, fainting, and blurred vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active duty for training from August 24, 1961 
to February 23, 1962 as well as active duty service from 
April 26, 1962 to July 24, 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle Washington, 
which adjudicated the issues on appeal.  

The veteran testified at a hearing held before the 
undersigned at the RO in April 2004.  A transcript of that 
hearing has been associated with the claims file.  

At the hearing the veteran's representative asked that 
transfer of the claims folder be delayed until the RO could 
adjudicate a claim for pension benefits.  It appears that the 
RO is in the process of adjudicating this claim.

It appears that the issue of entitlement to service 
connection for post-traumatic stress disorder has been 
reasonably raised by the record.  As this issue has not been 
procedurally developed for appellate review, the Board refers 
it back to the RO for appropriate action. 

The issues involving service connection for a chronic 
psychiatric disorder, to include schizophrenia, as well as 
service connection for headaches with vertigo, fainting, and 
blurred vision are addressed in the REMAND portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current left knee disorder, arthritis, is the result of 
an injury in active service.  

2.  An unappealed June 2002 rating decision denied service 
connection for bilateral foot pain on the basis that no 
competent medical evidence showed that the veteran had a 
bilateral foot disability as a result of service.   

3.  The evidence received since the June 2002 rating decision 
shows treatment for hyperkeratosis, severe left heel pain of 
undetermined etiology, and a callus on the right small toe.  

4.  A bilateral foot disorder was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to either period of service.  


CONCLUSIONS OF LAW

1.  A left knee disorder was incurred in service.  38 
U.S.C.A. §§ 101(24), 1131 (West 2006); 38 C.F.R. § 3.303 
(2006).

2.  The June 2002 rating decision that denied service 
connection for bilateral foot pain is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

3.  The additional evidence presented since the June 2002 
rating decision is new and material, and the claim for 
service connection for a bilateral foot disorder has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159 (2006).

4.  A bilateral foot disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Left Knee Disorder

Service connection will be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases such as arthritis may be presumed to 
have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id. 

In this case, the veteran's service medical records make no 
reference to a chronic left knee disorder.  During his first 
period of service, an August 1961 enlistment examination 
notes the presence of a 11/2 inch scar on the veteran's left 
knee.  However, a clinical evaluation at that time was 
normal.  No pre-existing left knee disability was reported in 
conjunction with the veteran's period of active duty for 
treating or active duty.  He is presumed to have been in 
sound condition.  See 38 U.S.C.A. §§ 101(24), 1111, 1137 
(West 2002).  

In November 1961, the veteran was treated on one occasion for 
a sore left knee with bleeding.  He was treated with a 
whirlpool and ace bandage.  No diagnosis was provided at that 
time.  The remainder of his service medical records during 
that period of active duty for training, as well as his 
service medical records for his second period of active duty 
service, make no reference to left knee problems.  

The November 1961 service medical record, and the veteran's 
testimony that he injured his knee during basic training in 
1961, provide evidence in support of the second service 
connection element, an injury during service.

Findings on examination for VA in December 2001, satisfy the 
first service connection element, evidence of a current 
disability.  An X-ray examination at that time revealed 
degenerative arthritis of the left knee, and the examiner 
diagnosed that disease.

The December 2001 examination also provides competent 
evidence as to the final element for service connection, a 
ling between the current disease and the injury in service.  
The examiner considered the veteran's report of an injury in 
service, and concluded that "for the veteran's claimed 
condition of residual of left knee injury, the diagnosis is 
degenerative arthritis.  

Although his opinion was based on a history supplied by the 
veteran, there is no indication that the examiner considered 
an inaccurate history.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179-80 (2005) (Board may not reject an opinion 
merely because it is based on a history supplied by the 
veteran).  The record contains no other competent opinion as 
to the link between current left knee arthritis and service.  

The service medical records showing treatment on only one 
occasion for a sore left knee, with no evidence of a chronic 
left knee disability in service, and no record of treatment 
for a left knee disorder for many years after service; 
provide evidence against the claim.  This negative evidence 
must be weighed against the positive medical evidence and the 
veteran's testimony.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the three elements necessary for service 
connection have been satisfied.  Accordingly, service 
connection for a left knee disability, namely arthritis, is 
granted.  38 U.S.C.A. § 5107(b).

II.  New and Material Evidence to Reopen 
a Claim for Service Connection for a 
Bilateral Foot Disorder

The veteran is ultimately seeking service connection for a 
bilateral foot disorder.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen his claim for service connection for a 
bilateral foot disorder since an unappealed June 2002 rating 
decision.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).   

A.  New and Material Evidence

The RO initially denied service connection for a bilateral 
foot pain in an unappealed rating decision dated in June 
2002.  The relevant evidence at that time included the 
veteran's service medical records, a VA examination report, 
as well as VA and private treatment records.  The RO noted 
that none of these records made any reference to foot 
problems, except for a May 2002 VA outpatient treatment 
record which showed treatment for calluses on the veteran's 
right foot.  Thus, the June 2002 rating decision denied 
service connection for bilateral foot pain on the basis that 
this condition was not incurred in service.  

The veteran was notified of the June 2002 rating decision and 
of his appellate rights in a letter dated that same month.  
He attempted to appeal that decision by submitting a notice 
of disagreement.  However, after the RO issued a statement of 
the case in March 2004, the veteran did not submit a timely 
substantive appeal.  Thus, the June 2002 rating decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

Thereafter, the veteran attempted to reopen his claim.  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Id. at 284.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
June 2002 rating decision.  Since that decision, the veteran 
has submitted records from Huntington Memorial Hospital 
showing treatment for a callus on the right small toe in 
December 1994, as well as treatment for left heel pain of 
undetermined etiology in January 1995.  In addition, a VA 
outpatient treatment record dated in March 2005 shows 
treatment for hyperkeratosis.  

These records are new as they did not exist or were not 
associated with the claims file at the time of the June 2002 
rating decision.  In addition, since hyperkeratosis and left 
heel pain were not diagnosed at the time of the June 2002 
rating decision, they are somewhat probative of the central 
issue in this case as to whether the veteran has a bilateral 
foot disorder as a result of service.  Hodge, 155 F.3d at 
1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  
Accordingly, the Board concludes that new and material 
evidence has been submitted since the June 2002 rating 
decision; thus, the claim for service connection for a 
bilateral foot disorder must be reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  Before the Board addresses a question that was 
not addressed by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
address the question at a hearing and, if not, whether the 
veteran would be prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384 (1994).  Since the RO has already adjudicated 
the claim on the merits, after the veteran was provided 
proper notice and an opportunity to present evidence 
concerning the underlying service-connection claim, there is 
no prejudice to the veteran by having the Board conduct a de 
novo review at this time.  

B.  Merits of the Claim

There is no prejudice in proceeding to adjudicate the claim 
on the merits, because the RO adjudicated it on this basis, 
and the veteran has had the opportunity to make argument, 
submit evidence and have a hearing on this question.  Bernard 
v. Brown, 4 Vet App 384 (1993).

This evidence includes the veteran's service medical records, 
VA examination and outpatient treatment records, and private 
treatment records, none of which shows that the veteran has a 
bilateral foot disability as a result of service.  

Service medical records for both periods of service make no 
reference to foot problems, thereby providing highly 
probative evidence against the claim.  Indeed, the first 
documented evidence of foot problems is contained in 
treatment records from Huntington Memorial Hospital, which 
shows treatment in 1994 for a callus on the small right toe, 
as well as treatment in January 1995 for left heel pain of 
undetermined etiology.  VA outpatient treatment records also 
show treatment for calluses on the right foot in May 2002 and 
for hyperkeratosis in March 2005.  

None of these records includes a medical opinion concerning 
the etiology or date of onset of these conditions.  There is 
no indication that the veteran has reported a continuity of 
symptomatology or a specific in-service injury or disease.  
Thus, there is no competent medical evidence of a nexus or 
relationship between the veteran's bilateral foot disorder 
and service.  Moreover, the 32-year period between the 
veteran's separation from active duty and the onset of foot 
symptoms provides highly probative evidence against his 
claim.  See Maxson, 230 F.3rd at 1333.  In short, the service 
and post-service medical evidence do not support the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder. 

In conclusion, there is no evidence that the veteran's 
bilateral foot disorder is related to service.  Therefore, 
the preponderance of the evidence is against the veteran's 
claim.  Since the veteran's own lay statements concerning the 
etiology of his bilateral foot disorder are insufficient to 
prove his claim, see Grottveit and Espiritu, both supra, the 
appeal is denied. 

III.  The Duty to Notify and the Duty to Assist

VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  

The VCAA inapplicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the right knee claim and the application to reopen 
the foot claim, further assistance is unnecessary to aid the 
veteran in substantiating those aspects of his appeal.  

In letters issued by the RO in April 2002, and August 2006 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claims; 
(2) informed him about the information and evidence that VA 
will seek to provide; (3) informed him about the information 
and evidence he is expected to provide; and (4) requested him 
to provide any evidence in his possession that pertains to 
the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues involving service connection for a 
bilateral foot disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO obtained all relevant medical records 
identified by the veteran and his representative.  These 
records include service medical records, VA treatment 
records, and private treatment records.  The veteran was also 
afforded the opportunity to present argument and testimony at 
two personal hearings. 

A VA examination is not necessary with regard to the foot 
claim.  VA must provide medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The veteran has not satisfied the third element under 
McLendon involving evidence that a current disorder of his 
feet may be associated with service.  Although a claimant's 
statements may sometimes be enough to satisfy this element, 
the veteran has not reported a continuity of symptomatology, 
and there is no other competent evidence that a current foot 
disorder may be related to service.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA and the Court.


ORDER

Service connection for a left knee disorder, namely 
arthritis, is granted.

New and material evidence having been received; the claim for 
service connection for a bilateral foot disorder is reopened.

Service connection for a bilateral foot disorder is denied.


REMAND

Shortly after being accepted for active duty, the veteran was 
diagnosed with schizophrenic reaction (simple type) in May 
1962.  As a result, a Medical Board found the veteran to be 
unfit for further service and recommended that he be released 
from active duty.  The veteran was therefore discharged from 
service in July 1962.  

Evidence developed after service shows that the veteran 
continued to receive treatment for various psychiatric 
disorders other than schizophrenia, including schizoaffective 
disorder, post-traumatic stress disorder, generalized anxiety 
disorder, dysthymia, and major depressive disorder with 
psychotic features.  

A VA examiner in May 2004 reviewed the claims file and 
determined that the veteran had never suffered from 
schizophrenia.  However, the examiner did not provide an 
opinion as to whether any other current psychiatric 
disability is related to the psychiatric condition noted in 
service.  Therefore, a VA examination is required.

Medical evidence indicates that the veteran's headaches with 
vertigo, fainting, and blurred vision may be related to his 
acquired psychiatric disorder.  In this regard, the veteran's 
service medical records which list a diagnosis of 
schizophrenic reaction also note the presence of related 
somatic difficulties involving chronic headaches.  Moreover, 
VA outpatient treatment records indicate that the veteran's 
complaints involving headaches are related to anxiety and 
depression.  

Therefore, the outcome of the veteran's claim for service 
connection for a chronic psychiatric disorder, to include 
schizophrenia, is inextricably intertwined with the issue of 
entitlement to service connection for headaches with vertigo, 
fainting, and blurred vision.  The Court has held that all 
issues inextricably intertwined with an issue certified for 
appeal should be identified and fully developed prior to 
appellate review of the certified issue.  See Harris v. 
Derwinski, 1 Vet App. 180 (1991).  

Thus, appellate review of the issue involving service 
connection for headaches with vertigo, fainting, and blurred 
vision is deferred.  The veteran should also be afforded a VA 
examination to determine whether his headaches with vertigo, 
fainting, and blurred vision are related either to service or 
to his chronic psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he has a chronic psychiatric 
disorder, to include schizophrenia, as a 
result of service.

Following a review of the claims file and 
an examination, the examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
probability or greater) that the veteran 
has a chronic psychiatric disorder, to 
include schizophrenia, related to 
service, including the schizophrenic 
reaction noted in service.  The examiner 
should provide a rational for all 
opinions. 

2.  The veteran should be afforded a VA 
neurological examination to determine 
whether he has a disability involving 
headaches with vertigo, fainting, and 
blurred vision that is related to 
service, to include a psychiatric 
disability in service.

Following a review of the claims file and 
examination, the examiner should then 
express an opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
probability or greater) that the veteran 
has a disability involving headaches, 
vertigo, fainting, or blurred vision 
related to service including an acquired 
psychiatric disorder in service.  

If it is determined that this disorder 
was not caused but aggravated by his 
chronic psychiatric disorder, the 
examiner is requested to attempt to 
quantify the degree of additional 
impairment resulting from the 
aggravation.  The examiner should provide 
a rational for all opinions. 

3.  Thereafter, the agency of original 
jurisdiction should readjudicate the 
issues of entitlement to service 
connection for a chronic psychiatric 
disorder, to include schizophrenia, and 
entitlement to service connection for 
headaches with vertigo, fainting, and 
blurred vision, to include as secondary 
to a service-connected psychiatric 
disorder. 

If either claim remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


